Citation Nr: 0608238	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
service connection for the cause of the veteran's death.  In 
February 2006, the appellant submitted a Motion to Advance on 
the Docket.  In March 2006, the Board granted the appellant's 
motion.   

For the reasons and bases addressed below, service connection 
for the cause of the veteran's death is DENIED.  


FINDINGS OF FACT

1.  The veteran died in February 2001.  The veteran's 
February 2001 final hospital summary indicates that he 
succumbed to aspiration pneumonia, quadriplegia, multiple 
myeloma, cervical spine fusion residuals, and probable 
adrenal insufficiency.  

2.  The veteran's November 2003 death certificate indicates 
that the immediate cause of death was "aspiration/bowel 
obstruction/multiple myeloma."  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.326(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the appellant's claim, the Board 
observes that the RO issued a VCAA notice to the appellant in 
October 2003 which informed her of the evidence needed to 
support her claim for service connection for the cause of the 
veteran's death; what actions she needed to undertake; and 
how the VA would assist her in developing her claim.  The 
appellant was specifically informed that she should submit 
any relevant evidence in her possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the appellant's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the appellant was provided only with notice of what 
type of evidence was needed to substantiate her claim of 
entitlement to service connection for the cause of the 
veteran's death.  However, she was not informed of the type 
of evidence necessary to establish the effective date for an 
award of VA Dependency and Indemnity Compensation benefits.  
Notwithstanding the deficient notice given the appellant, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision as the Board 
finds that the preponderance of the evidence is against the 
appellant's claim and the notice deficiencies are thus 
rendered moot.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  


II.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  

A February 2001 hospital summary from Riverview Hospital 
indicates that the veteran was admitted upon respiratory 
complaints.  The veteran was noted to have a history of 
prostate cancer, multiple myeloma, diabetes mellitus, 
rheumatoid arthritis, and post-operative quadriplegia 
associated with cervical spine fusion.  The veteran's 
condition subsequently declined and he expired.  Treating 
medical personnel indicated that the causes of death were 
aspiration pneumonia, quadriplegia, multiple myeloma, 
cervical spine fusion residuals, and probable adrenal 
insufficiency.  The veteran's November 2003 death certificate 
indicates that the immediate cause of the veteran's February 
2001 death was "aspiration/bowel obstruction/multiple 
myeloma."  

At the time of the veteran's death, service connection was 
not in effect for any disability.  The veteran's service 
medical records do not reflect any diagnosis of or treatment 
for aspiration pneumonia, quadriplegia, multiple myeloma, 
cervical spine fusion residuals, bowel obstructions, and/or 
probable adrenal insufficiency.  

In her September 2003 claim for service connection for the 
cause of the veteran's death, the appellant asserted that the 
veteran was "in very poor health" when he returned from 
serving in the Philippines and was discharged from active 
service.  She stated that the veteran had suffered from 
malaria, "yellow jaundice," ulcers, and blood infections 
during active service.  

In her April 2004 notice of disagreement, the appellant 
asserted that the veteran "rarely had a well day after 
returning from the service."  She asserted that the 
veteran's inservice malaria, jaundice, blood disorder, and 
back pains contributed in bringing about his demise.  In an 
April 2004 written statement, the appellant advanced that 
"some kind of compensation" was warranted as the veteran 
had spent four years fighting in the Pacific.  

In her January 2005 substantive appeal, the appellant 
asserted that the veteran returned from active service with 
"back, leg, feet, and other physical problems which did not 
show on his death certificate."  She believed that 
"spending four years fighting a war did have a bearing on 
his life and death."  

The Board has reviewed the probative evidence of record 
including the appellant's written statements on appeal.  The 
veteran's February 2001 final hospital summary indicates that 
he succumbed to aspiration pneumonia, quadriplegia, multiple 
myeloma, cervical spine fusion residuals, and probable 
adrenal insufficiency.  His death certificate states that the 
cause of death was "aspiration/bowel obstruction/multiple 
myeloma."  The veteran's service medical records do not 
refer to any of the cited disabilities.  Service connection 
was not in effect for any disability at the time of the 
veteran's demise.  No competent medical professional has 
advanced that the veteran's ultimately fatal disorders 
originated during active service or otherwise attributed the 
veteran's demise to his period of wartime service.  

The appellant asserts in essence that the veteran's demise 
must have been brought about by his wartime service given the 
strenuous and harsh physical conditions associated with duty 
in the Pacific during World War II.  While acknowledging the 
veteran's honorable wartime service, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is supported solely by her own written 
statements.  A lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In the absence of any competent 
evidence reflecting that any of the veteran's fatal 
disabilities originated during active service or a 
service-connected disability contributed substantially or 
materially in bringing about his demise, the Board concludes 
that service connection for the cause of the veteran's death 
is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
DENIED.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


